When reviewing the district court's resolution of an
                 ineffective-assistance claim, we give deference to the court's factual
                 findings if they are supported by substantial evidence and not clearly
                 wrong but review the court's application of the law to those facts de novo.
                 Lacier v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005). Here,
                 the district court conducted a hearing and counsel for Padilla informed the
                 district court that they "attempted to contact" two witnesses, but "[o]ne is
                 out of state so we couldn't get him here, the other one hasn't been served."
                 Padilla, as well, was not present at the hearing. The district court heard
                 arguments from counsel and determined that Padilla's former counsel
                 were not deficient and that he failed to demonstrate prejudice. See Hill v.
                 Lockhart, 474 U.S. 52, 58-59 (1985); Strickland v. Washington, 466 U.S.
668, 687-88, 694 (1984); Kirksey v. State, 112 Nev. 980, 987-88, 923 P.2d
1102, 1107 (1996); see also Cullen v. Pinholster, 563 U.S. „ 131 S.
                 Ct. 1388, 1408 (2011) ("Surmounting Strickland's high bar is never an
                 easy task." (quotation marks omitted) (alteration omitted)). The district
                 court also determined that Padilla was "not entitled to an evidentiary
                 hearing because his claims are either belied by the record or legally
                 insufficient to warrant relief, or both."   See generally Hargrove v. State,
                 100 Nev. 498, 503, 686 P.2d 222, 225 (1984). We conclude that Padilla



                 ...continued
                 petition, supplemental habeas petition submitted by counsel, and the
                 State's multiple oppositions, all filed in the district court, see NRAF'
                 30(b)(2). Counsel for Padilla is cautioned that the failure to comply with
                 the briefing and appendix requirements in the future may result in the
                 imposition of sanctions. See NEAP 3C(n); Smith v. Emery, 109 Nev. 737,
                 743, 856 P.2d 1386, 1390 (1993).

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    0
                 fails to demonstrate that the district court erred by rejecting his
                 ineffective-assistance claims. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                             Adieu            J.




                                                    Saitta


                 cc: Hon. Douglas Smith, District Judge
                      The Law Office of Dan M. Winder, P.C.
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e